         Case 1-18-46141-ess     Doc 45     Filed 10/07/19     Entered 10/08/19 10:14:59




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

In re:

          KELVIN D PAYTON                                    Case No: 1-18-46141-ess

                               Debtor.                       Chapter 7


                           ORDER VACATING AUTOMATIC STAY

          Upon the application of Wells Fargo Bank, N.A. as servicing agent for Morgan Stanley

Mortgage Capital Holdings LLC, successor-in-interest by merger to Morgan Stanley Mortgage

Capital, Inc. ("Secured Creditor") for relief from the automatic stay for the purpose of

foreclosing its Mortgage on 114-16 173rd Street, Saint Albans, NY 11434, and the motion having

been submitted on the papers, and there being no opposition filed thereto, it is hereby

          ORDERED that the automatic stay is hereby lifted and vacated modified to permit

Secured Creditor to foreclose its mortgage on pursue its rights under applicable law with

respect to the property located at 114-16 173rd Street, Saint Albans, NY 11434 (the “Property”);

and it is further

          ORDERED that the stay granted to the Co-Debtor, Franshara Hunter, pursuant to 11

U.S.C. §1301(c), be vacated and terminated is modified to permit Secured Creditor to pursue its

rights under applicable law with respect to the Property; and it is further.
      Case 1-18-46141-ess        Doc 45     Filed 10/07/19     Entered 10/08/19 10:14:59




       ORDERED that if the case is converted to a case under any other chapter of the U.S.

Bankruptcy Code, this order will remain in full force and effect.




                                                                    ____________________________
 Dated: Brooklyn, New York                                                 Elizabeth S. Stong
        October 7, 2019                                             United States Bankruptcy Judge
